                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                    Case No. 14-CR-172-1-JPS
 v.

 WAYNE H. PETTIS,
                                                                     ORDER
                       Defendant.


1.       BACKGROUND

         On September 8, 2020, Defendant filed a motion for compassionate

release. (Docket #68). Subsequently, the Court referred this matter to

Federal Defender Services (“FDS”) for review. (Docket #69). FDS, on

Defendant’s behalf, filed a brief in support of Defendant’s compassionate

release motion. (Docket #75). The Government filed a response opposing

Defendant’s motion. (Docket #79). Thereafter, FDS filed a reply. (Docket

#84). Having reviewed both parties’ submissions, the Court grants

Defendant’s motion. The Court will also grant the parties’ motions to seal

certain documents. (Docket #76, #80).

2.       FACTS

         2.1   Defendant’s Background

         Defendant is a 49-year-old inmate at Federal Correctional Institution

Allenwood (“FCI Allenwood”), a low-security prison in Allenwood,

Pennsylvania. (Docket #75 at 1). He suffers from a number of health

conditions, including type II diabetes, severe obesity (Defendant has a BMI

of 42), high blood pressure, and high cholesterol. (Id. at 1, 3); (Docket #81 at

4). Defendant has a history of failing to take the medications prescribed to



     Case 2:14-cr-00172-JPS Filed 12/22/20 Page 1 of 12 Document 87
him by the Bureau of Prison (“BOP”) health services. (Docket #81 at 4). On

multiple occasions, his treating physicians have labelled him as “non-

compliant” in taking medications to control his various conditions (Id. at 8,

12, 21). Defendant explains that “his decision to refuse certain medications

was due to unanticipated side effects he could not tolerate,” and that he is

currently working to manage those side effects. (Docket #84 at 4).

       In 2015, after self-surrendering, Defendant pleaded guilty to an

indictment charging him with distribution of heroin in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2. (Docket #47). This Court

imposed a below-guideline sentence of 94-months’ imprisonment, to be

followed by three years of supervised release. (Id.) Defendant has a

projected release date in January 2022, and he will be eligible for home

confinement starting in July 2021. (Docket #75 at 1, #86 at 3). He has already

completed more than 80% of his sentence. (Docket #75 at 17). During the

pendency of the case, Defendant was released on bond, and he continued

to use and deny using marijuana. (Docket #79 at 2).

       Defendant’s criminal history began in his early twenties and has

continued into his forties. (Docket #79 at 2–3). He has served multiple

sentences in prison for non-violent crimes, although some of his past

convictions, including the one for which he is currently incarcerated,

involved firearms. (Id.) The BOP has flagged him with a high risk of

recidivism. (Id. at 13). While serving his current sentence, Defendant has

participated in educational programming, and he has received only a

couple of “minor infractions” for possessing an mp3 player and having too

many books at once. (Docket #75 at 18–19).

       If granted compassionate release, Defendant plans to return to

Milwaukee where members of his family reside (although it appears that


                           Page 2 of 12
 Case 2:14-cr-00172-JPS Filed 12/22/20 Page 2 of 12 Document 87
his wife will soon be moving away from Wisconsin). (Id. at 21). He claims

that he has a home to move into with a friend. (Id.) He also intends to secure

a job as a truck driver, possibly with Ever H. Trucking, LLC, the owner of

which has informed Defendant’s counsel that “[Defendant] would have a

job available upon his release working for him.” (Id.) He also agrees to be

subject to conditioned supervision and home confinement. (Id. at 20).

         2.2    FCI Allenwood

         Defendant seeks compassionate release from FCI Allenwood due to

COVID-19, which poses significant health risks to persons with Defendant’s

medical conditions. At the time Defendant filed his motion and the

Government responded to it, FCI Allenwood had few (if any) confirmed

cases of COVID-19. (Docket #75 at 2, #79 at 3–4). Since then, FCI Allenwood

has experienced an increase in COVID-19 cases among both staff and

inmates. (Docket #85 at 1). The institution is now in lockdown. (Id.) As of

December 22, 2020, there are 135 active COVID-19 inmate cases and nine

staff cases.1

3.       LEGAL STANDARD

         Under 18 U.S.C. § 3582(c)(1)(A), a court may reduce a term of

imprisonment if “extraordinary and compelling reasons warrant such a

reduction.” Until recently, only the BOP could file a motion for reduction

of a defendant’s sentence. United States v. Gunn, No. 20-1959, 2020 WL

6813995, at *1 (7th Cir. Nov. 20, 2020). In 2018, Congress passed the First

Step Act, which establishes that a court may “grant compassionate release

on a prisoner’s own request, provided that the prisoner first allowed the



         See
         1    Fed.      Bureau       of      Prisons,    COVID-19      Cases,
https://www.bop.gov/coronavirus/ (last visited December 22, 2020).


                               Page 3 of 12
     Case 2:14-cr-00172-JPS Filed 12/22/20 Page 3 of 12 Document 87
Bureau to review the request and make a recommendation (or [the BOP] let

30 days pass in silence).” Id. The statute directs courts to consider whether

(1) a reduction is consistent with “the factors set forth in section 3553(a) to

the extent that they are applicable,” (2) “extraordinary and compelling

reasons warrant such a reduction,” and (3) “such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A).

       Pursuant to its instructions from Congress, but prior to the passage

of the First Step Act, the Sentencing Commission “promulgated a policy

statement regarding compassionate release.” United States v. Mays, No. 1:08-

CR-00125-TWP-DML, 2020 WL 7239530, at *2 (S.D. Ind. Dec. 9, 2020) (citing

United States Sentencing Guidelines (“U.S.S.G.”) § 1B1.13). In addition to

the requirements found in § 3582(c)(1)(A), the policy statement instructs

courts to determine that “[t]he defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).”

U.S.S.G. § 1B1.13.

       The Application Notes to the policy statement go on to define

“extraordinary and compelling reasons” as including certain listed medical

conditions (e.g., terminal illnesses), age-related declines in health, family

circumstances, and “[o]ther [r]easons . . . [a]s determined by the Director of

the Bureau of Prisons” (the “catchall” provision). U.S.S.G. § 1B1.13 cmt.

n.1(A)–( D); Gunn, 2020 WL 6813995, at *2.

       The Sentencing Commission has not revised the policy statement to

reflect that prisoners may initiate motions for compassionate release under

the First Step Act. Gunn, 2020 WL 6813995, at *2. The policy statement opens

with, “[u]pon motion of the Director of the Bureau of Prisons.” U.S.S.G. §

1B1.13. Based on the foregoing, this circuit recently held that the policy


                           Page 4 of 12
 Case 2:14-cr-00172-JPS Filed 12/22/20 Page 4 of 12 Document 87
statement is not applicable to prisoner-initiated motions for compassionate

release. Gunn, 2020 WL 6813995, at *2. Therefore, a court has discretion

when determining what constitutes an “extraordinary and compelling”

reason warranting compassionate release. Id. (“[T]he trailing paragraph of

§ 3582(c)(1)(A) does not curtail a district judge’s discretion. Any decision is

‘consistent with’ a nonexistent policy statement.”). And a district court may

“make the same determinations that would normally be left to the Director

of the Bureau of Prisons [under the catchall provision at U.S.S.G. § 1B1.13

cmt. n.1(D)].” United States v. Brown, No. 01-CR-196-JPS, 2020 WL 4569289,

at *4 (E.D. Wis. Aug. 7, 2020).2

       While judges reviewing prisoner-initiated motions are not formally

constrained by the Sentencing Commission’s guidelines, the existing policy

statement “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Id. Accordingly, in addition to determining whether the

defendant has exhausted his administrative rights to appeal, this Court will

evaluate prisoner-initiated motions for compassionate release “with due

regard for the guidance provided in § 1B1.13” by deciding:

       (1) whether a defendant has presented an extraordinary and
       compelling reason warranting a sentence reduction;
       (2) whether the defendant presents a danger to the safety of
       any other person or to the community, as provided in 18
       U.S.C. § 3142(g); and (3) whether the applicable sentencing
       factors in § 3553(a) favor granting the motion.

Mays, 2020 WL 7239530, at *3.


       2 Though decided prior to Gunn, the court in Brown accurately predicted
that the sentencing guidelines do not prohibit courts from exercising discretion in
determining which circumstances constitute “extraordinary and compelling.”
Brown, 2020 WL 4569289, at *4.


                           Page 5 of 12
 Case 2:14-cr-00172-JPS Filed 12/22/20 Page 5 of 12 Document 87
       4.     ANALYSIS

       4.1    Exhaustion

       Before a court may grant a motion for compassionate release, the

defendant must either “fully exhaust[] all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf”

or at least 30 days must have lapsed “from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A). “Failure to exhaust administrative remedies is an affirmative

defense, not a jurisdictional issue that the court must reach even if the

litigants elect not to raise it.” Gunn, 2020 WL 6813995, at *1 (internal

citations omitted). In the present case, both parties agree that Defendant

exhausted his administrative rights when the warden denied his request on

May 4, 2020. (Docket #75 at 5, #79 at 7).

       4.2    Extraordinary and Compelling Circumstances

       “[T]he mere presence of COVID-19 in a particular prison (or in the

BOP generally) cannot justify compassionate release.” United States v.

Melgarejo, No. 12-CR-20050-JES-DGB, 2020 WL 2395982, at *3 (C.D. Ill. May

12, 2020), aff’d, No. 20-1802, 2020 WL 7230642 (7th Cir. Dec. 8, 2020).

Prisoners must demonstrate circumstances that create a heightened risk for

them, such as the inability of the particular institution to control an

outbreak combined with certain health conditions that place the prisoner

“at significant risk of complications should he contract the virus.” Id.

       According to the Centers for Disease Control and Prevention

(“CDC”), those with type II diabetes, severe obesity (i.e., BMIs over 40), or

hypertension are or may be at “increased risk of severe illness from the




                           Page 6 of 12
 Case 2:14-cr-00172-JPS Filed 12/22/20 Page 6 of 12 Document 87
virus that causes COVID-19.” CDC, People with Certain Medical Conditions.3

Further, “[t]he more underlying medical conditions someone has, the

greater their risk is for severe illness from COVID-19.” Id. Defendant suffers

from type II diabetes, severe obesity, hypertension, and high cholesterol.

Defendant has demonstrated that he has multiple underlying health

conditions that that place him “at significant risk of complications should

he contract the virus.” Melgarejo, 2020 WL 2395982, at *3; see, e.g., United

States v. Moore, No. CR 19-101 (KM), 2020 WL 4282747, at *3 (D.N.J. July 27,

2020) (finding a defendant’s diagnoses of obesity (BMI of 40.8), chronic

obstructive pulmonary disease, type II diabetes, and hypertension, in light

of COIVD-19, created an “extraordinary and compelling” circumstance).

United States v. Porter, No. 10-20075, 2020 WL 4590524, at *2 (E.D. Mich. July

14, 2020) (“[Defendant] suffers from obesity, hypertension, high cholesterol,

and prediabetes. Such factors are sufficient to warrant release even in

younger men.”).

       Certainly, Defendant’s failure to comply with his treatment plans

gives the Court pause. Courts sometimes interpret a prisoner’s refusal to

take charge of his health as an indication that his conditions are not truly

“severe or not controlled.” Melgarejo, 2020 WL 2395982, at *4; see also United

States v. Johnson, No. 1:08-CR-95-HAB, 2020 WL 4593327, at *3 (N.D. Ind.

Aug. 11, 2020) (“The Court struggles to believe that an individual should

obtain the extraordinary relief of compassionate release simply because

they have failed to take care of themselves.”); United States v. Burkholder,

No. 212CR00240GMNCWH, 2020 WL 3643434, at *2–3 (D. Nev. July 3, 2020)



       3Available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited Dec. 22, 2020).


                           Page 7 of 12
 Case 2:14-cr-00172-JPS Filed 12/22/20 Page 7 of 12 Document 87
(“Defendant's refusal of treatment or testing for certain conditions hampers

his claim that those same conditions now require compassionate release.”).

       A defendant’s failure to cooperate with medical directives does not

necessarily warrant a denial of his motion when his underlying diagnoses

“are genuine” and his failure stems from an attempt to avoid negative side

effects. Moore, 2020 WL 4282747, at *4 (finding a defendant’s medical

conditions to be “extraordinary and compelling” even where “[i]t is

apparent that these conditions . . . do not appear in their severest form, and

have been managed reasonably well (and could perhaps be managed better

with more cooperation from [the defendant]).”); see also United States v.

Anello, No. 2:12-CR-00131-RAJ, 2020 WL 3971399, at *4 (W.D. Wash. July 14,

2020) (“[the defendant’s] medical records confirm he has not always

followed the prescribed medication recommendations. However, his

medical records confirm exacerbated medical conditions that far exceed

[his] indication that he is not taking his medicine on time or periodically.”).

       Here, Defendant alleges that his failure to take his medications is due

to his experiencing adverse side effects. Further, “his medications are now

being modified to identify which combination of drugs he can take while

managing those side effects.” (Docket #84 at 4). In any event, diabetes,

hypertension, and obesity render Defendant susceptible to severe

complications with COVID-19 even if he were fully complying with his

medication regimen.

       The Government argues that conditions at FCI Allenwood are

controlled and, because there has been a rise in COVID-19 cases in

Milwaukee, where Defendant would reside after his release, it is more

dangerous for Defendant to be released. (Docket #79 at 11). The Court finds

this argument unavailing. The risks and conditions of living in a prison


                           Page 8 of 12
 Case 2:14-cr-00172-JPS Filed 12/22/20 Page 8 of 12 Document 87
provide a much more dangerous environment than home confinement in

Milwaukee. Since the parties first briefed this matter, conditions at FCI

Allenwood have worsened, as more inmates and staff are testing positive

for the COVID-19 virus. Thus, with a rising number of cases of COVID-19

at FCI Allenwood, combined with Defendant’s multiple underlying health

conditions that increase his risk of complications if he contracts the virus,

the Court finds that Defendant has presented an extraordinary and

compelling reason warranting a sentence reduction.

       4.3    Danger to Any Other Person or the Community and
              § 3553(a) Factors

       While even the Government admits that Defendant’s health

conditions may constitute an extraordinary and compelling reason for

compassionate release, it correctly notes that the analysis does not end

there. A court should also “determine that . . . [t]he defendant is not a

danger to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). The factors listed in § 3142(g)

include, among others thing, “the nature and circumstances of the offense

charged,” “the weight of the evidence against the person,” and “the history

and characteristics of the person.” 18 U.S.C. § 3142(g). Similarly, the Court

must also consider the sentencing factors set forth in 18 U.S.C. § 3553(a). Id.

§ 3582(c)(1)(A). These factors include, “the nature and circumstances of the

offense and the history and characteristics of the defendant;” the sentence

range established for the offense; and the need for the sentence to (1) reflect

the seriousness of the offense, promote respect for the law, and provide just

punishment, (2) afford adequate deterrence, (3) protect the public, and (4)

provide the defendant with effective training, care, and/or treatment. Id. §

3553(a).


                           Page 9 of 12
 Case 2:14-cr-00172-JPS Filed 12/22/20 Page 9 of 12 Document 87
       Defendant is incarcerated for a non-violent drug offense. Although

he has a lengthy criminal history, his offenses were non-violent. (Docket

#41 at 9–17). His disciplinary issues in prison have been minor, and he has

participated in an extensive list of educational courses. (Docket #86 at 2).

Defendant has served over 80% of his sentence, and he will be eligible for

home confinement as early as July 28, 2021 and release on January 28, 2022.

(Id. at 3). A large part of Defendant’s family lives in Milwaukee, and he has

a home to move into. (Docket #75 at 21). He reportedly has a potential

employment opportunity, and he has paid the special assessment against

him. (Docket #75 at 21, #86 at 3).

       To address its concerns about punishment and deterrence, the Court

will impose a term of home detention. Because Defendant has served well

over half of his term of imprisonment, and because Defendant will be

subject to a term of home detention, the Court is satisfied that the updated

sentence imposed will not undermine the factors outlined in § 3553(a)(2). If

Defendant is genuinely fearful of his susceptibility to COVID-19 while

incarcerated, then he should be deterred from committing future crimes or

violating the conditions of his supervised release. The Court cautions

Defendant that violating his conditions of supervised release will result in

reincarceration. United States v. Grubbs, CR16-228 TSZ, 2020 WL 3839619, at

*3 (W.D. Wash. July 8, 2020) (“The Court, however, is persuaded that the

potentially dire consequences to defendant’s health if he violates the

conditions of supervised release and is returned to custody will motivate

him to be compliant and cooperative.”).

       After giving much consideration to the § 3553(a) factors, in light of

Defendant’s poor health, time served, non-violent history, and the fact that

he will begin a term of supervised release with home confinement


                           Page 10 of 12
 Case 2:14-cr-00172-JPS Filed 12/22/20 Page 10 of 12 Document 87
immediately upon his release from prison, the Court finds that early release

is appropriate.

5.     CONCLUSION

       Defendant has served over 80% of his sentence and he has serious

medical conditions that make him especially vulnerable to COVID-19. The

remainder of his imprisonment should not be a threat to his life due to the

COVID-19 pandemic. For the reasons stated above, this Court will grant

Defendant’s motion for compassionate release. The Court will also grant

the parties’ motions to seal certain records, (Docket #76, #80), as they

contain Defendant’s medical information.

       Accordingly,

       IT IS ORDERED that Defendant Wayne H. Pettis’s motion for

compassionate release, (Docket #68), be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendant Wayne H. Pettis’s term

of imprisonment be and the same is hereby reduced to “time served”;

       IT IS FURTHER ORDERED that Defendant’s conditions of

supervised release are modified to include a term of home detention for the

first three hundred and sixty-five (365) consecutive days of supervised

release;

       IT IS FURTHER ORDERED that this Order is STAYED for up to

fourteen (14) days in order to complete any of the following steps, as may

become both appropriate and necessary: make appropriate travel

arrangements, verify a residence, and establish a release plan. If these items

have already been addressed, then Defendant must be released promptly.

If more than fourteen days are needed to make appropriate travel

arrangements, verify a residence, or establish a release plan, the parties




                           Page 11 of 12
 Case 2:14-cr-00172-JPS Filed 12/22/20 Page 11 of 12 Document 87
shall immediately notify the Court and show cause why the deadline

should be extended;

      IT IS FURTHER ORDERED that the Bureau of Prisons take all steps

necessary to release Defendant Wayne H. Pettis from incarceration in

accordance with this Order and pursuant to the amended judgment, which

follows; and

      IT IS FURTHER ORDERED that the parties’ motions to seal certain

documents, (Docket #76, #80), be and the same are hereby GRANTED.

      Dated at Milwaukee, Wisconsin, this 22nd day of December, 2020.

                               BY THE COURT:




                               J.P. Stadtmueller
                               U.S. District Judge




                           Page 12 of 12
 Case 2:14-cr-00172-JPS Filed 12/22/20 Page 12 of 12 Document 87
